Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed 12/15/2020.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: It would not have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to incorporate the following features into an application for navigating a hierarchical data set:
the specific layout comprising a fixed focal point region and a grid-point-aligned content region for displaying a plurality of nodes representing a portion of a hierarchical data set emphasizing the relationships among nodes via the display positions, and
the specific navigation scheme including horizontally- and vertically-interpreted scrolling motions along the rectangular grid specified by the first and second distances and such that dragging a certain child node into a certain position or overlapping with the fixed focal point region generates an update to the display by navigating to a different subset of the hierarchical data set in the manner recited in the claims, as amended.

These specific features of alignment to a very specific grid-point-aligned graphical user interface and further enablement of switching views among various child and parent layers of the hierarchical data set navigation applications and discloses displaying nodes showing relationship information.

The primary reason for allowance is based on a series of combinations including multiple features in a single method/system/computer-readable media that would have been otherwise non-obvious to a person of ordinary skill in the art to incorporate into a hierarchical data set navigation application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743.  The examiner can normally be reached on Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA S AYAD/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145